Citation Nr: 1537768	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her son in law




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Veteran died in March 2006.  The appellant is the surviving spouse of the deceased Veteran.

A Board videoconference hearing was held in August 2012 before the undersigned.  A transcript of the hearing testimony has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran died in March 2006; the Certificate of Death indicated that the immediate cause of death was respiratory failure, with pneumonia noted to have led to the development of the Veteran's respiratory failure.

2. At the time of the Veteran's death, service connection was in effect for posterior chest wall gunshot wound residuals as well as bilateral frozen feet residuals.

3. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active military service or that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Letters dated in July 2006 and January 2013 satisfied the duty to notify provisions, with the matter having been readjudicated after January 2013 notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, the record contains the Veteran's service treatment records, VA treatment records, private treatment records, and the appellant's lay statements.  Pursuant to the Board's November 2012 remand, a VA medical expert opinion was obtained in March 2013 in connection with the appellant's claim.  The VA physician reviewed the Veteran's relevant medical history and provided an opinion with adequate rationale, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds there has been substantial compliance with its November 2012 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As mentioned above, the appellant testified at an August 2012 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Court held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the appellant was assisted at her August 2012 Board hearing by an accredited representative from Disabled American Veterans.  During the hearing, the VLJ identified the issue on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The appellant should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the appellant contends that the cause of the Veteran's death, respiratory failure due to pneumonia, was the result of his having incurred an gunshot wound to the chest in service.  This injury, alleges the appellant, resulted in the Veteran developing lung problems.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  For claims filed after October 31, 1990, as in this case, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits the payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

As mentioned above, the appellant contends that the Veteran's death, with an immediate cause of respiratory failure, due to pneumonia, is the result of his incurring an in-service gunshot wound to the chest.  This injury, alleges the appellant, resulted in the Veteran developing lung problems.  She added that the Veteran was struck by three bullets, and two remained in his body for the remainder of his lifetime.  The appellant reported that she witnessed the Veteran having pulmonary-related problems and symptoms beginning before 1982.  In fact, she testified that the Veteran needed to use an inhaler beginning two to three years after they were married in 1947.  It was further argued that the incurrence of the chest wall injury in service, in which the Veteran incurred damage to Muscle Group XXI, led to the Veteran having subsequent breathing problems. 

Review of the Veteran's service treatment records shows that, in November 1944, he incurred penetrating wounds from machine gun fire to his right posterior chest wall.  The pleural cavity was noted not to have been entered by missiles.  A VA hospital record shows that the Veteran underwent a lumbar spine hemilaminetomy in March 1974.  The record noted that lumbar spine X-rays were essentially normal, except for a finding of two metallic foreign bodies which appeared to be bullets located at the L5 level, to the right and anteriorly.  No bony involvement from the metallic fragments was noted. 

The appellant also argued at her Board videoconference hearing that the Veteran had been treated throughout his lifetime on multiple occasions for pneumonia, and while acknowledging that the Veteran had not been service connected for bronchitis, argued that his gunshot wound residuals caused his bronchitis which, together with the multiple bouts of pneumonia, contributed to his death.  Additionally, the appellant asserted that the Veteran's frozen feet residuals, and associated circulation problems, may have in some way contributed to the death of the Veteran.  Service treatment record review shows that bilateral trench foot was diagnosed in December 1944. 

At the time of the Veteran's death, service connection had been established for residuals of a gunshot wound of the posterior chest wall, with involvement of Muscle Group XXI, and for residuals of bilateral frozen feet, each evaluated as 10 percent disabling. 

The Veteran's terminal hospital records show that he was admitted into South Shore Hospital in March 2006.  The History and Physical report noted that the Veteran was a sufferer of chronic obstructive pulmonary disease (COPD), and that he was admitted with pneumonia and probable septic shock.  The discharge summary, dated one week later, showed final diagnoses of respiratory failure, COPD, pneumococcal pneumonia, and septic shock. 

Earlier dated VA treatment records on file revealed that the Veteran was treated for respiratory failure in conjunction with pneumonia in January 1984.  A February 1984 progress note included a diagnosis of left arm septic thrombophlebitis.  A March 1984 progress note showed a diagnosis of recurrent pneumonia. 

The Veteran's Certificate of Death indicated that he died in March 2006, and that the immediate cause of the Veteran's death was respiratory failure. Pneumonia was noted to have led to the development of the Veteran's respiratory failure.  The Veteran is shown to have died while an inpatient in South Shore Hospital .  An autopsy was not performed.

In view of the foregoing, in its November 2012 Remand, the Board found that a medical opinion was needed to determine whether a service-connected disability, in particular the Veteran's posterior chest wall gunshot wound residuals, as well as his service-connected frozen feet residuals, either caused or contributed substantially or materially to his death.

Pursuant to the Board's November 2012 Remand instructions, a VA opinion was obtained in March 2013.  Following a review of the evidence, the VA physician opined that the Veteran's death was less likely than not (less than 50 percent probability) caused by his service-connected residuals of a gunshot wound of the posterior chest wall, with involvement of Muscle Group XXI.  Although the physician considered the appellant's lay statements about the Veteran's inhaler use, the physician emphasized that service treatment records did not indicate that the gunshot wound penetrated the pulmonary cavity.  In addition, the Veteran had a history of asbestosis, and there was also evidence of moderate-to-severe COPD diagnosed as secondary to tobacco use, cerebrovascular accident with resultant insensate larynx with history of aspiration, and hospitalizations for aspiration as well as ethyl alcohol related withdrawal seizures with aspiration and required tracheotomy.  

The VA physician additionally opined that the Veteran's death was less likely than not (less than 50 percent probability) caused by his service-connected residuals of frozen feet.  The physician explained that although there was evidence of a trench foot diagnosis in the Veteran's service treatment records, records were silent for foot complaints for an interval of over 20 years following service.  Furthermore, there was evidence of neuropathy diagnosed by electromyography which was idiopathic or related to ethyl alcohol abuse.  Podiatry treatment notes indicated peripheral microvascular disease secondary to tobacco use and chronic alcohol abuse.  There was also evidence of limited mobility secondary to lumbar spine issues and claudication secondary to peripheral vascular disease, which were not related to the Veteran's service-connected residuals of cold injury.  Therefore, the physician concluded that the only plausible connection that could be made with respect to a cause of death due to pulmonary disease would be that the Veteran's residuals of cold injury limited his mobility to the point that he would be rendered immobile and therefore be at increased risk of pneumonia; however, the physician expressed that this was "clearly not the case" here.  Therefore, the VA physician concluded that it was less likely than not that the Veteran's service-connected foot issues caused or contributed to his cause of death. 

Here, the Board affords significant probative value to the March 2013 VA physician's medical opinion.  The evidence shows that the VA physician reviewed the Veteran's records in great detail prior to providing the opinion.  In addition, the VA physician provided a thorough, detailed rationale for the opinion, specifically addressing the history of diagnoses and symptomatology.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez, 22 Vet. App. at 301.  The VA physician also provided outside medical evidence in support of the opinion.  As such, the Board finds the probative, competent evidence does not demonstrate that the Veteran's cause of death was incurred in or aggravated by active duty.  Further, the probative, competent evidence does not show that a disability incurred in or aggravated by active duty caused or contributed substantially or materially to his death, hastened his death, or rendered him less capable of resisting the effects of the disease primarily causing death.

The Board acknowledges that the appellant is competent to report her observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of diseases such as respiratory failure, pneumonia, and COPD.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds that the relationship between the Veteran's death and any in-service illness or event is not something for which a layman is competent to provide an opinion.  See Barr v Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, the evidence does not show that the appellant possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the appellant do not constitute competent medical evidence and lack probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


